DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	In light of the amendment filed 9/7/21, the rejection of claims 1-20 under 35 U.S.C. 112(b) is withdrawn.

Allowable Subject Matter
Claims 1, 4-9, 12-17, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

As amended in the response filed 9/7/21, the limitations “wherein the step of calculating first backlight values based on each pixel comprises: calculating a grayscale value of each pixel by using a maximum value algorithm; calculating an average grayscale value by using an average value algorithm based on the grayscale value; and correcting backlight of an entire area based on a backlight correction function to obtain the first backlight values, a formula for calculating the first backlight values is as follows: BL’(i)=Localavg + f(Localavg,Localmax), wherein BL’(i) is the first backlight values, Localavg is the average grayscale value by using the average value algorithm, Localmax is the grayscale value of each pixel by using the maximum value algorithm, avg, Localmax) is the backlight correction function; wherein the step of threshold-limiting the first backlight values, to obtain a second backlight value subjected to threshold-limiting and a third backlight value without threshold-limiting comprises: determining whether the first backlight values comprise a backlight value less than a preset threshold; 3Docket No.: P-20HC1048USin a determination that the first backlight values comprise the backlight value less than the preset threshold, taking the backlight value less than the preset threshold as the third backlight value; and taking a backlight value not less than the preset threshold as the second backlight value; a formula for calculating the third backlight value is as follows: BL(i)=min(BLmax,BL’(i)), and BLmax is the preset threshold”, in combination with the other limitations of claim 1 (and similarly claims 9 and 17), are not taught or suggested by the prior art.  Thus, claims 1, 4-9, 12-17, and 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626